PROVO STY, J.
Application is made for mandamus to the trial judge to execute the decree heretofore handed down by this court in this case, which decree reads as follows:
“The judgment appealed from is therefore set aside, and the case is remanded for further trial as hereinabove indicated; plaintiff to pay the costs of the appeal, and the costs of the lower court to await the final determination of the cause.”
The trial judge fixed the amount of the said costs of appeal, but stayed execution thereon until the suit should terminate. This was error on the part of our learned Brother. The said decree is absolute and final, and consequently ripe for execution.
Let the mandamus issue as prayed.